Citation Nr: 1625958	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left shoulder disability with fracture of the collarbone.  

2.  Entitlement to service connection for skin disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987, and from October 1990 to May 1991.  He died in April 2015.  The appellant is the Veteran's mother and she claims as the surviving parent of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the evidence of record reflecting additional psychiatric diagnoses such as anxiety and alcohol dependency, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

At the time of the Veteran's death, he had perfected an appeal of entitlement to service connection for left shoulder disability, skin disability, psychiatric disability, and bilateral hearing loss (although a notice of disagreement is not on file as to the hearing loss claim, the RO issued a statement of the case concerning that issue in July 2012, following which the Veteran appealed the issue.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005)).  Following the Veteran's death, in June 2015 the appellant filed a claim requesting Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  She specifically requested substitution based upon her status as the Veteran's surviving parent, requesting to continue the Veteran's service connection claims.  VA thereafter recognized her as a proper substitute claimant in November 2015.

The Board notes that in January 2012, the Veteran submitted a second "notice of disagreement", which purported to disagree with every possible decision made by the RO in a certain rating action.  That "notice of disagreement", however, identified the rating action as one issued in January 2012.  No such rating action was issued on that date.  The Board consequently finds that the January 2012 statement was not a notice of disagreement as to any rating action issued by VA.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder, which contains the Veteran's death certificate and burial documents, in addition to the appellant's claim for benefits.  Other documents in Virtual VA are either duplicative of VBMS or irrelevant to the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that while the RO obtained a VA memo in December 2010 to determine if the Veteran had a line of duty determination in 1989 concerning the left shoulder/collar bone injury, and while some of the Veteran's service personnel records are associated with the claims folder, his dates of active duty for training with the Army Reserves must be verified.  Specifically, the RO should determine whether the Veteran had any active or reserve duty between his two periods of active service from 1984 to 1987 and 1990 to 1991.  Therefore, a remand is required to make this determination.  

The Veteran contended that he injured his left shoulder/collar bone in 1989, while traveling for duty in the Reserves.  At a December 2009 VA examination, the examiner noted that the Veteran exhibited limitation of left shoulder motion secondary to a shoulder injury with degenerative changes.  He also underwent X-ray studies in December 2009 which noted a normal impression of the left shoulder, but with calcification occurring due to an old injury.  

The reference to "calcification" and "degenerative changes" in the left shoulder do not clearly establish that the Veteran had a current left shoulder disability at the time he died.  In the Board's opinion, a VA medical opinion would be useful in determining whether a left shoulder/collar bone disorder was present in the Veteran.

With regard to the claim for a skin disorder, the Board notes that prior to his death, the Veteran reported experiencing a rash on his legs and face.  In his notice of disagreement, the Veteran indicated that the rash began during service, and that he was diagnosed with psoriasis at his December 2009 VA examination.  Also at his December 2009 examination, the Veteran reported that his gas mask caused the rash in 1990.  He reported that the rash would resolve and return periodically since its onset in 1990.  The Board finds that as the Veteran worked in carpentry and masonry, it is reasonable to conclude that he may have had to wear some type of respiration mask during his service.  The Board takes note that during his periods of established active service, the Veteran did not report any skin diseases at his in-service examinations.  However, the Board further notes that the Veteran reported a rash on his face as early as 2002, and that skin symptoms such as redness and dryness, what the Veteran claimed, are capable of lay observation.  Therefore, a VA opinion should be obtained addressing whether the Veteran's post service diagnosis of psoriasis was caused by or related to his service, including his likely use of respiration masks.  

With respect to the claim for service connection for a psychiatric disorder, the Veteran claimed he experienced PTSD as a result of his in-service experiences.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015).  The medical evidence is unclear as to whether the Veteran suffered from PTSD.  The Veteran was afforded a VA examination for psychiatric disorders in September 2010.  Although he found the Veteran experienced symptoms of PTSD, including avoidance symptoms, difficulty concentrating and exaggerated startle response, the examiner concluded that the Veteran did not meet the criteria for PTSD.  Specifically, he opined that the Veteran's symptoms were more in line with alcohol dependency.  However, the Board further notes that the in February 2013 the Veteran submitted a medical opinion from the Espanola VA clinic which reported that he had PTSD and had been treated for such since 2009.  D.E. of the Espanola clinic noted that the Veteran experienced hyperarousal, hypervigilance, trouble sleeping, nightmares and difficulty around large groups of people, among other symptoms.  Although he also noted the Veteran's treatment for alcohol dependency, he noted that he was making good progress in his sobriety and relapse prevention and associated the Veteran's described symptoms, including difficulty among people, as symptoms of his PTSD.   

In light of the foregoing, an addendum opinion should be obtained which clarifies the likelihood that the Veteran had PTSD, including the etiology thereof. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Defense Personnel Records Information Retrieval System (DPRIS), National Personnel Records Center (NPRC), or any other appropriate Federal records repository, to verify the Veteran's dates of ACDUTRA and INACDUTRA.  Additionally, request any available service personnel records and/or service treatment records for the Veteran's Reserve service from November 1984 to May 1991.  

If the information or evidence cannot be obtained, this should be documented in the claims file.
2.  Obtain a VA addendum opinion from a qualified examiner as to the etiology of the Veteran's claimed left shoulder/collar bone disability.  Access to the claims file must be made available to the examiner for review.  

The examiner is asked to review the medical records and determine whether the Veteran had a left shoulder/collar bone disorder.  The examiner should identify the specific disorder, if any, found, and the examiner should specifically consider the mention of calcification of the left shoulder bone and degenerative changes in the December 2009 VA examination report.  

If the examiner determines that the Veteran had a left shoulder/collar bone disorder, the examiner should provide an opinion as to whether it was at least as likely as not that such disorder was aggravated during the Veteran's second period of active service from October 1990 to May 1991, and, if so, whether this aggravation clearly and unmistakably was due to the natural progression of the disease.

      The examiner's opinion must include a complete rationale.

3.  Obtain a VA addendum opinion from the December 2009 VA Persian Gulf examiner, if available, with respect to the etiology of the Veteran's claimed skin disorder.  If the VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Access to the claims file must be made available to the examiner for review.  

Regarding the Veteran's claimed skin disorder, the examiner should provide an opinion as to whether the disorder can be attributed to a known clinical diagnosis.  If the examiner concludes that the skin disorder can be attributed to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that disorder was etiologically related to service, to include the Veteran's likely use of respiration masks in service.  

      The examiner's opinion must include a complete rationale.

4.  Obtain a VA addendum opinion from the September 2010 psychiatric VA examiner with regard to the Veteran's psychiatric disorder.  If that examiner is unavailable, the opinion should be obtained from a similarly qualified examiner.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran had PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (either the 4th or 5th edition), or whether the Veteran had any other psychiatric diagnoses and, if so, whether it was at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD, or any other diagnosed psychiatric disorder, is the result of any in-service claimed event, to include his claimed stressors.

      The examiner's opinion must include a complete rationale.
      
5.  Obtain a VA opinion from an examiner with appropriate expertise to determine the etiology of the Veteran's claimed hearing loss.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not that the Veteran's bilateral hearing was etiologically related to active service.  The examiner's opinion must include a complete rationale.

6.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


